Filed 5/28/14
                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                THIRD APPELLATE DISTRICT
                                             (Glenn)
                                               ----




THE PEOPLE,                                                       C073271

                  Plaintiff and Appellant,             (Super. Ct. No. 10SCR06729)

        v.

NATALIE ANN BURROWS,

                  Defendant and Respondent.




       APPEAL from a judgment of the Superior Court of Glenn County, Donald C.
Byrd, Judge. Reversed with directions.

      Kamala D. Harris, Attorney General, Michael P. Farrell, Assistant Attorney
General, Catherine Chatman and Jeffrey Grant, Deputy Attorneys General, for Plaintiff
and Appellant.

       Law Office of Peggy A. Headley and Peggy A. Headley, under appointment by the
Court of Appeal, for Defendant and Respondent.




                                                1
       In August 2010, defendant Natalie Ann Burrows was charged with two felony
offenses -- driving under the influence of alcohol (Veh. Code, § 23152, subd. (a)),1
driving with a blood-alcohol level at or exceeding 0.08 percent (§ 23152, subd. (b)) -- and
the misdemeanor offense of driving with a suspended license (§ 14601.2, subd. (a)). The
People further alleged defendant had three prior convictions for driving under the
influence. (§§ 23550, 23550.5.)
       In January 2011, defendant pleaded no contest to driving with a blood-alcohol
level at or exceeding 0.08 percent and admitted the prior convictions. Defendant also
admitted to violating her probation in Glenn County Superior Court case No.
09SCR05831. The remaining charges were dismissed in exchange for her plea, along
with the probation in case No. 09SCR05831.
       In March 2011, the trial court suspended imposition of sentence and placed
defendant on three years of formal probation. Among the terms and conditions of
probation, defendant was required to complete Glenn County’s felony drug court
program.
       On December 5, 2012, defendant appeared in the trial court for her “drug court
graduation.” Defendant, her counsel, and probation were present at the graduation; the
People were not represented. At the graduation hearing, defendant’s counsel made an
oral motion to reduce the felony charges to misdemeanors and dismiss them.2 The trial
court granted counsel’s motion. On December 27, 2012, the trial court issued a written
order reducing the felony charges to misdemeanors, dismissed the charges, and dismissed
defendant from probation in the interests of justice.



1      Undesignated section references are to the Vehicle Code.
2      That motion is not recorded in the Reporter’s Transcript. It is, however, found in
the minutes from the hearing, and the court’s ruling on the motion can be found in the
record.

                                             2
       The People appeal from the December 27, 2012, order. On appeal, the People
contend the trial court erred in reducing defendant’s charges to misdemeanors without
giving the People two days’ written notice as mandated by Penal Code section 1203.3,
subdivision (b)(1). The People further contend the trial court erred in dismissing the
charges against defendant without giving the People 15 days’ notice of the petition to
dismiss the charges, notice required by Penal Code section 1203.4, subdivision (e)(1).
       Defendant does not dispute that the trial court failed to give the required statutory
notice, but argues only that the error was harmless because her success on probation was
“overwhelming.” Whether defendant’s performance on probation was exemplary, the
People were still entitled to notice under the statutes. Defendant cites no authority to the
contrary.
       Accordingly, we agree the trial court erred both in reducing the charges and in
dismissing them.
                                      DISPOSITION
       The order reducing the charged offenses to misdemeanors and dismissing those
same charges is reversed and the felony charges are reinstated. Probation also is
reinstated. The matter is remanded to the trial court with instructions to set for hearing
(within 60 days of the issuance of the remittitur) defendant’s motions to reduce the
charged offenses to misdemeanors and to dismiss them.


                                                        NICHOLSON              , J.

We concur:


      RAYE                  , P. J.


      ROBIE                 , J.



                                              3